DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2020 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 06/04/2020, has been entered. Claim 4 is amended, no claims are cancelled, and new claims 7-20 are added. No new matter appears to have been introduced.
The amendment to claim 4 has obviated the previously set forth rejection under 112b.
 Specification
The use of various terms that are trade names or marks used in commerce, have been noted in this application. Examples include “Xiameter PMX-0244” (Paragraph 0012), “ShellSol D38”, Surtech, and AD-HERE 260 LE. Other instances of marks are noted but not listed here. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 8 and 17 are objected to because of the following informalities: using the descriptors “linear”, “cyclic”, and “branched” are redundant where the chemical name is also featured because the chemical nomenclature already identifies this structure. For example, octamethylcyclotetrasiloxane would be appreciated by persons of ordinary skill as being ‘cyclic’ in view of the ‘cyclo’ language in the name. As such, “cyclic octamethylcyclotetrasiloxane” is redundant. Therefore, it is recommended that the descriptors be removed where the descriptor is combined with the chemical name. To be clear, it is sufficient for materials such as ‘linear dimethyl silicones’ because the particular dimethyl silicone is not claimed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the first line of Page 2 of the claim set, Claim 8 includes:
“cyclic cycliccyclopolydimethylsiloxane”
which is not accepted chemical nomenclature. The metes and bounds of the claim are unclear because it is not apparent what structure is required or what material this encompasses.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luccarelli et al. (U.S. 2014/0373754 A1) in view of Fisher et al. (U.S. 6,323,268).
Regarding claim 1, Luccarelli et al. (hereinafter “Luccarelli”) teaches an asphalt composition containing little to no VOCs (Paragraphs 0020-0022 and 0027) that includes an asphalt material and solvents (Paragraphs 0030-0032; meeting claimed organic VOC solvents, see “low- or no-VOC”) as well as surfactants, clay, fibers, technical and/or functional fillers (Paragraph 0028) as well as a wet surface adhesion additive (Paragraph 0038). Notably, Luccarelli lists amino-methyoxysilane (Paragraph 0038), which is an alkoxysilane, as a suitable additive.
Compellingly, the wet surface adhesion additive increases adhesion of the composition to wet surfaces and was found to displace water (Paragraph 0038). 
Luccarelli fails to teach that the wet surface adhesion additive is a volatile methylated siloxane. However, the ordinarily skilled artisan would find it obvious to select other wet surface adhesion additives that displace, repel, and/or resist water.
Fisher et al. (hereinafter “Fisher”) teaches an organosilicon water repellent composition that includes alkoxysilanes and volatile methyl siloxanes (Abstract, Col. 3 lines 20-39, and Col. 4 lines 13-62). Specifically, Fisher teaches various volatile methyl siloxanes including linear volatile methyl siloxane, cyclic volatile methyl siloxanes, and branched methyl siloxanes that wherein octamethylcyclotetrasiloxane is expressly listed (Col. 4 line 47 and Col. 5 lines 31-33).  Also, Fisher teaches that the materials are commercially available (Col. 4 lines 61-62). Importantly, Fisher teaches at Col. 1 lines 64 to Col. 2 line 19, that the invention is directed to low VOC penetrating water repellent compositions for use on inorganic building materials.
Additionally, Fisher teaches the inclusion of a solvent such as a Stoddard solvent (Col. 5 line 29). Moreover, Fisher teaches that the solvent can also consist of one or more of the various methyl siloxanes especially octamethylcyclotetrasiloxane (Col. 5 lines 31-33).

It would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to substitute Fisher’s volatile methyl siloxane in place of Luccarelli’s amino-methoxysilane wet surface adhesion additive so as to allow the asphalt composition to displace, repel, and/or resist water while remaining environmentally safe and having enhanced performance as desired by Luccarelli (Paragraphs 0012 and 0013). The substituted components of Fisher’s volatile methyl siloxane and Luccarelli’s amino-methoxysilane were available and known in the art to dispel or resist water. Moreover, the ordinarily skilled artisan could and would substitute Fisher’s volatile methyl siloxane for Luccarelli’s amino-methoxysilane to predictably achieved water resistance/repellency while remaining environmentally safe by having reduced or low VOCs.
Regarding claim 2, Luccarelli and Fisher teach the composition as applied to claim 1 above and Luccarelli teaches that the asphalt material is included in an amount of 65 to 70 percent in relation to solvent (Paragraphs 0020 and 0048) and that clay is include in an amount of 10.9 to about 13.3% by weight (Paragraph 0048), about 1.4 to about 1.7% surfactant (Paragraph 0048), and fibers in an amount of up to about 5% (Paragraph 0049).
Luccarelli only teaches the inclusion of 0.5% of the wet surface adhesion additive (Paragraph 0049). However, Luccarelli teaches that the preferred ranges of the various materials in the composition can be adjusted alongside of the other components (Paragraph 0043).
Fisher teaches that the volatile methyl siloxane and solvent (note: Stoddard VOC solvent) should be included in 0-70 percent by weight, preferably 0.1 to 50 percent (Col. 7 lines 7-8).

It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of 5-30% volatile methylated siloxane and 10-50% fillers, additives, and organic VOC solvents overlaps Fisher’s disclosed range of 0.1 to 50 percent volatile methyl siloxane and solvent. In other words, the range of 15-80% (combination of volatile methylated siloxane and fillers, additives, and solvents) overlaps Fisher’s disclosed range of 0.1 to 50 percent volatile methyl siloxane. Additionally, Luccarelli’s disclosed ranges for the clay, surfactant, and fibers contribute an additional range of 12.3 to 20% which would effectively disclose the range of all the elements to be from 12.4 to 70%.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Luccarelli and Fisher teach the composition as applied to claim 2 above and Luccarelli further teaches the inclusion of fibers (Paragraphs 0041) which are described to “build viscosity” which is interpreted to function as a thickener and meet the broadest reasonable interpretation of the claimed ‘thickeners’. Notably, functional fillers such as silica sand and lime dust may be included (Paragraph 0040) which also would function as a thickener.
Regarding claim 4, Luccarelli and Fisher teach the composition as applied to claim 2 above Fisher further teaches the inclusion a Stoddard solvent (Col. 5 lines 28-30).
Regarding claim 5, Luccarelli and Fisher teach the composition as applied to claim 2 above and Fisher further teaches the inclusion of octamethylcyclotetrasiloxane (Col. 4 line 47 and Col. 5 lines 31-33).
Regarding claim 6, Luccarelli and Fisher teach the composition as applied to claim 5 above but Luccarelli and Fisher fail to teach that the asphalt material has a penetration grade of about 0.5 to 30. 
However, Applicant’s specification utilizes a PG 64-22 asphalt (Paragraph 0018 of the instant specification). Notably, Luccarelli utilizes a PG 64-22 performance grade asphalt (Paragraphs 0029 and 0047).
In view of the substantial similarity of the performance graded asphalts, it is prima facie taken that Luccarelli’s PG 64-22 asphalt would possess a penetration grade of 05.-30 absent evidence or persuasive reasoning to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 7, Luccarelli and Fisher teach the composition as applied to claim 1 above but are silent to the amount of VOC in grams/liter (g/l). 
However, Luccarelli teaches that the composition is tested using the EPA 24 method which is also taught by the Applicant (see Paragraph 0009 of the instant specification). Luccarelli’s compositions possess VOC contents (Paragraph 0061) of 0.58 and 0.24%, which Luccarelli considers to be “VOC-free”. However, the person of ordinary skill in the art would understand that a VOC content of 0.58% and 0.24% is a non-zero amount. In view of the 
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980). 
Regarding claim 8, Luccarelli and Fisher teach the composition as applied to claim 1 above and Fisher further teaches the inclusion of octamethylcyclotetrasiloxane (Col. 4 line 47 and Col. 5 lines 31-33) which meets the claimed “cyclic octamethylcyclotetrasiloxane”. In the interest of the clarity of the record, reference is made to the claim objection which explains that ‘cyclic’ is redundant because the nomenclature describes the structure. As such, ‘octamethylcyclotetrasiloxane’ is already cyclic by nature.
Regarding claim 9, Luccarelli and Fisher teach the composition as applied to claim 1 above but Luccarelli and Fisher fail to teach that the asphalt material has a penetration grade of about 0.5 to 60. 
However, Applicant’s specification utilizes a PG 64-22 asphalt (Paragraph 0018 of the instant specification). Notably, Luccarelli utilizes a PG 64-22 performance grade asphalt (Paragraphs 0029 and 0047).
In view of the substantial similarity of the performance graded asphalts, it is prima facie taken that Luccarelli’s PG 64-22 asphalt would possess a penetration grade of 05.-60 absent evidence or persuasive reasoning to the contrary.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 10 and 11, Luccarelli and Fisher teach the composition as applied to claim 1 above and Luccarelli teaches that the asphalt may be air-blown or non-air blown (Paragraph 0029).
Regarding claim 12, Luccarelli and Fisher teach the composition as applied to 8 above and Luccarelli only teaches the inclusion of 0.5% of the wet surface adhesion additive (Paragraph 0049). However, Luccarelli teaches that the preferred ranges of the various materials in the composition can be adjusted alongside of the other components (Paragraph 0043).
Fisher teaches that the volatile methyl siloxane and solvent (note: Stoddard VOC solvent) should be included in 0-70 percent by weight, preferably 0.1 to 50 percent (Col. 7 lines 7-8).
Luccarelli does not teach or suggest any detrimental effects of increasing the amount of the wet surface adhesion additive. As such, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the amounts of the wet surface adhesion additive (i.e. Fisher’s volatile methyl siloxane as well as Fisher’s solvent) so as to achieve the desired blend necessary for the final construction product.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of 5-20% volatile methylated In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the claimed range has not been shown to be critical or product unexpected results.
Regarding claim 13, Luccarelli and Fisher teach the composition as applied to claim 12 above and Fisher further teaches the inclusion of octamethylcyclotetrasiloxane (Col. 4 line 47 and Col. 5 lines 31-33).
Regarding claim 14, Luccarelli teaches an asphalt composition (meeting claimed preamble “asphalt cut back intermediate composition”) containing little to no VOCs (Paragraphs 0020-0022 and 0027) that includes an asphalt material and solvents (Paragraphs 0030-0032; meeting claimed organic VOC solvents, see “low- or no-VOC”) as well as surfactants, clay, fibers, technical and/or functional fillers (Paragraph 0028) as well as a wet surface adhesion additive (Paragraph 0038). Notably, Luccarelli lists amino-methyoxysilane (Paragraph 0038), which is an alkoxysilane, as a suitable additive.
Compellingly, the wet surface adhesion additive increases adhesion of the composition to wet surfaces and was found to displace water (Paragraph 0038). 
Luccarelli fails to teach that the wet surface adhesion additive is a volatile methylated siloxane. However, the ordinarily skilled artisan would find it obvious to select other wet surface adhesion additives that displace, repel, and/or resist water.
Fisher teaches an organosilicon water repellent composition that includes alkoxysilanes and volatile methyl siloxanes (Abstract, Col. 3 lines 20-39, and Col. 4 lines 13-62). Specifically, Fisher teaches various volatile methyl siloxanes including linear volatile methyl siloxane, cyclic volatile methyl siloxanes, and branched methyl siloxanes that wherein octamethylcyclotetrasiloxane is expressly listed (Col. 4 line 47 and Col. 5 lines 31-33).  Also, Fisher teaches that the materials are commercially available (Col. 4 lines 61-62). Importantly, 
Additionally, Fisher teaches the inclusion of a solvent such as a Stoddard solvent (Col. 5 line 29). Moreover, Fisher teaches that the solvent can also consist of one or more of the various methyl siloxanes especially octamethylcyclotetrasiloxane (Col. 5 lines 31-33).
In the interest of compact prosecution, Luccarelli and Fisher are analogous art as they are both in the same field of endeavor and seek to solve the problem of water repellency/resistance for materials in the construction industries (Luccarelli Paragraphs 0001-0004 and Fisher Col 1 lines 18-25) while having reduced or low VOCs.
It would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to substitute Fisher’s volatile methyl siloxane in place of Luccarelli’s amino-methoxysilane wet surface adhesion additive so as to allow the asphalt composition to displace, repel, and/or resist water while remaining environmentally safe and having enhanced performance as desired by Luccarelli (Paragraphs 0012 and 0013). The substituted components of Fisher’s volatile methyl siloxane and Luccarelli’s amino-methoxysilane were available and known in the art to dispel or resist water. Moreover, the ordinarily skilled artisan could and would substitute Fisher’s volatile methyl siloxane for Luccarelli’s amino-methoxysilane to predictably achieved water resistance/repellency while remaining environmentally safe by having reduced or low VOCs.
However, both Luccarelli and Fisher are silent to the amount of VOC in grams/liter (g/l). 
Despite being silent to the quantification of VOC in grams/liter, Luccarelli teaches that the composition is tested using the EPA 24 method which is also taught by the Applicant (see Paragraph 0009 of the instant specification). Luccarelli’s compositions possess VOC contents (Paragraph 0061) of 0.58 and 0.24%, which Luccarelli considers to be “VOC-free”. However, the person of ordinary skill in the art would understand that a VOC content of 0.58% and 0.24% is a non-zero amount. In view of the substantial similar product resulting from the simple substitution 
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
Regarding claim 15, Luccarelli and Fisher teach the composition as applied to claim 1 above and Luccarelli teaches that the asphalt material is included in an amount of 65 to 70 percent in relation to solvent (Paragraphs 0020 and 0048) and that clay is include in an amount of 10.9 to about 13.3% by weight (Paragraph 0048), about 1.4 to about 1.7% surfactant (Paragraph 0048), and fibers in an amount of up to about 5% (Paragraph 0049).
Luccarelli only teaches the inclusion of 0.5% of the wet surface adhesion additive (Paragraph 0049). However, Luccarelli teaches that the preferred ranges of the various materials in the composition can be adjusted alongside of the other components (Paragraph 0043).
Fisher teaches that the volatile methyl siloxane and solvent (note: Stoddard VOC solvent) should be included in 0-70 percent by weight, preferably 0.1 to 50 percent (Col. 7 lines 7-8).
Luccarelli does not teach or suggest any detrimental effects of increasing the amount of the wet surface adhesion additive. As such, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the amounts of the wet 
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of 5-30% volatile methylated siloxane lies within Fisher’s disclosed range. Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the claimed range has not been shown to be critical or product unexpected results.
Regarding claim 16, Luccarelli and Fisher teach the composition as applied to claim 14 above but Luccarelli and Fisher fail to teach that the asphalt material has a penetration grade of about 0.5 to 30. 
However, Applicant’s specification utilizes a PG 64-22 asphalt (Paragraph 0018 of the instant specification). Notably, Luccarelli utilizes a PG 64-22 performance grade asphalt (Paragraphs 0029 and 0047).
In view of the substantial similarity of the performance graded asphalts, it is prima facie taken that Luccarelli’s PG 64-22 asphalt would possess a penetration grade of 05.-30 absent evidence or persuasive reasoning to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 17, Luccarelli and Fisher teach the composition as applied to claim 1 above and Fisher further teaches the inclusion of octamethylcyclotetrasiloxane (Col. 4 line 47 and Col. 5 lines 31-33) which meets the claimed “cyclic octamethylcyclotetrasiloxane”. In the interest of the clarity of the record, reference is made to the claim objection which explains that ‘cyclic’ is redundant because the nomenclature describes the structure. As such, ‘octamethylcyclotetrasiloxane’ is already cyclic by nature.
Regarding claim 18, Luccarelli and Fisher teach the composition as applied to claim 14 above but Luccarelli and Fisher fail to teach that the asphalt material has a penetration grade of about 0.5 to 60. 
However, Applicant’s specification utilizes a PG 64-22 asphalt (Paragraph 0018 of the instant specification). Notably, Luccarelli utilizes a PG 64-22 performance grade asphalt (Paragraphs 0029 and 0047).
In view of the substantial similarity of the performance graded asphalts, it is prima facie taken that Luccarelli’s PG 64-22 asphalt would possess a penetration grade of 05.-60 absent evidence or persuasive reasoning to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 19, Luccarelli and Fisher teach the composition as applied to 8 above and Luccarelli only teaches the inclusion of 0.5% of the wet surface adhesion additive (Paragraph 0049). However, Luccarelli teaches that the preferred ranges of the various 
Fisher teaches that the volatile methyl siloxane and solvent (note: Stoddard VOC solvent) should be included in 0-70 percent by weight, preferably 0.1 to 50 percent (Col. 7 lines 7-8).
Luccarelli does not teach or suggest any detrimental effects of increasing the amount of the wet surface adhesion additive. As such, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the amounts of the wet surface adhesion additive (i.e. Fisher’s volatile methyl siloxane as well as Fisher’s solvent) so as to achieve the desired blend necessary for the final construction product.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of 5-20% volatile methylated siloxane lies within Fisher’s disclosed range. Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the claimed range has not been shown to be critical or product unexpected results.
Regarding claim 20, Luccarelli and Fisher teach the composition as applied to claim 14 above and Fisher further teaches the inclusion of octamethylcyclotetrasiloxane (Col. 4 line 47 and Col. 5 lines 31-33).
Response to Arguments
Applicant's arguments filed 06/04/2020 have been fully considered but they are not persuasive.
With regard to Applicant’s first argument that Luccarelli teaches a silane and that silanes and siloxanes are different, Examiner agrees. The point of disagreement appears to be that rd Paragraph in the rejection of claim 1 as well as the last Paragraph in the rejection of claim 1.
With regard to Applicant’s second argument that the Examiner has made conclusory statements without a rationale underpinning, Examiner respectfully disagrees and points again to the Final Rejection at 3rd as well as final paragraphs in the rejection of claim 1. Further, it is noted that the top of Page 4 of the Final Office Action stated that “Fisher teaches at Col. 1 line 64 to Col. 2 line 19 that the invention is directed to low VOC penetrating water repellent compositions for use on inorganic building materials” and the action further explained how Luccarelli and Fisher are analogous art in the same field of endeavor and both seek to solve the problem of water repellency/resistance for materials in the construction industries (Luccarelli Paragraphs 0001-0004 and Fisher Col. 1 lines 18-25) while having reduced or low VOCs.
With regard to Applicant’s argument that Luccarelli’s disclosure of a ‘little to no VOCs” is insufficient to meet the claimed feature requiring 10-150 g/l, Examiner notes that sufficient evidence has not been provided to establish that Luccarelli and/or Luccarelli as modified by Fisher would not possess a VOC content of 10-150 g/l. As explained in the rejection of claims 7 and 14 above, Luccarelli teaches that the composition is tested using the EPA 24 method which is also taught by the Applicant (see Paragraph 0009 of the instant specification). Luccarelli’s compositions possess VOC contents (Paragraph 0061) of 0.58 and 0.24%, which Luccarelli considers to be “VOC-free”. However, the person of ordinary skill in the art would understand that a VOC content of 0.58% and 0.24% is a non-zero amount. In view of the substantially similar product resulting from the simple substitution of Fisher’s wet surface adhesion additive 
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 2,661,300 directed to an asphalt cutback with dimethyl silicone polymer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738